Case 1:19-cv-00850-JB-B Document 40 Filed 03/04/20 Page 1 of 6   PageID #: 184



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

JAMES R. DRIGGERS,                    *
                                      *
       Plaintiff,                     *
                                      *
vs.                                   * CIVIL ACTION NO. 19-00850-JB-B
                                      *
CALIBER HOMES LOANS, INC.,            *
et al.,                               *
                                      *
       Defendants.                    *

                      RULE 16(b) SCHEDULING ORDER

       This action is before the Court on the parties’ Rule 26(f)

report.     (Doc. 27). A scheduling conference was conducted on

January 17, 2020.1     (Doc. 30).     Conference participants included

counsel for all parties.      Based on the representations of counsel

and a review of the parties’ reports and pleadings, the following

scheduling order is entered pursuant to Fed. R. Civ. P. 16(b):

      1. FINAL PRETRIAL CONFERENCE.   This action is set for a
final pretrial conference before U.S. District Judge Jeffrey U.
Berverstock on January 12, 2021, at 2:30 p.m.    This is a firm
setting, and the parties are expected to be ready for trial on
that date.

    A COPY OF THE DISTRICT JUDGE’S SPECIAL REQUIREMENTS FOR FINAL
       PRETRIAL CONFERENCES IS ATTACHED. NO ADDITIONAL NOTICE
       REGARDING THE FINAL PRETRIAL CONFERENCE WILL BE GIVEN.

     2.   TRIAL. This action is set for jury selection on February
2, 2021 at 8:45 a.m., and for trial sometime during February 2021,
the specific date to be set once the total number of actions going

1 A follow-up conference was conducted on February 27, 2020, with
the parties and their counsel in attendance. (Doc. 39).
Case 1:19-cv-00850-JB-B Document 40 Filed 03/04/20 Page 2 of 6   PageID #: 185



to trial that month is determined. The parties estimate that the
trial of this action will take three (3) to four (4) days.

     3.   DISCOVERY COMPLETION. All discovery is to be completed
on or before July 31, 2020. Requests for extension will be viewed
with great disfavor and will not be considered except upon a
showing (1) that extraordinary circumstances require it and (2)
that the parties have diligently pursued discovery.

     For all actions, “completed” means that all interrogatories,
requests for admissions, and requests for production have been
filed and responded to; physical inspections and testing
concluded; physical and mental examinations concluded; experts’
reports   exchanged;   all    depositions,   including   experts’
depositions, taken; and motions to compel filed.

     4.   INITIAL DISCLOSURES.     To the extent the initial
disclosures have not been made, the parties are ORDERED to tender
said disclosures not later than March 13, 2020.

     5.   AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES.   Any
motion by Plaintiff for leave to amend the pleadings or to join
other parties must be filed by April 10, 2020.    Any motion by
Defendants for leave to amend the pleadings or to join other
parties must be filed by May 11, 2020.

     6.   EXPERT TESTIMONY. The disclosure of expert testimony as
required by Fed. R. Civ. P. 26(a)(2) is to be made by Plaintiff on
or before May 11, 2020.    The disclosure of expert testimony as
required by Fed. R. Civ. P. 26(a)(2) is to be made by Defendants
on or before June 11, 2020.

     Any expert rebuttal evidence authorized by Rule 26(a)(2)(c)
shall be made within thirty (30) days after the disclosure made by
the other party. An expert’s deposition, if taken, must be noticed
and completed within thirty (30) days of the date on which the
expert’s report is disclosed.

     All challenges to expert witnesses, including Daubert
motions, must be filed not later than two weeks prior to the Final
Pretrial Conference.

     7.   SUPPLEMENTATION.   Supplementation of disclosures and
responses as required by Fed. R. Civ. P. 26(e) is to be
accomplished “at appropriate intervals” and “seasonably.”

     8.    PRETRIAL DISCLOSURES.         The disclosure of information

                                     2
Case 1:19-cv-00850-JB-B Document 40 Filed 03/04/20 Page 3 of 6   PageID #: 186



regarding the evidence that each party may present at trial as
required by Fed. R. Civ. P. 26(a)(3) is to be made on or before
January 5, 2021.

     9.    DISCOVERY LIMITS.      Discovery is limited as follows:

          a.   Not more than thirty-five (35) interrogatories,
including all discrete subparts, may be served by Plaintiff, and
not more than thirty-five (35) interrogatories, including all
discrete subparts, may be served by Defendants. Responses are due
within thirty (30) days of service.

          b.   Not more than three (3) depositions may be taken by
Plaintiff, and not more than three (3) depositions may be taken by
Defendants, unless extended by agreement of the parties.      Each
deposition is limited to a maximum of six (6) hours, unless
extended by agreement of the parties.

          c.   Not more than thirty (30) requests for admissions,
including all discrete subparts, may be served by each party,
absent leave of Court. Responses are due within thirty (30) days
of service.

          d.   Not more than thirty (30) requests for production
of documents, including all discrete subparts, may be served by
each party, absent leave of Court. Responses are due within thirty
(30) days of service. Subpoenas duces tecum to a party ordering
such party to produce documents or things at trial shall not be
used to circumvent the limitations placed on discovery.

     In applying these limits, all parties represented by the same
counsel will be treated as a single party.

        10.   DISCOVERY DISPUTES. Before filing a motion related
to a discovery dispute, the parties shall follow the procedure
set forth below:

          a.   Counsel for the parties shall confer pursuant to
Fed. R. Civ. P. 37. Such conferral shall occur promptly after
counsel becomes aware of the dispute. Failure to confer within a
reasonable period of time after learning of the dispute may be
deemed by the Court to constitute a waiver. The Court will not
consider counsel to have conferred unless counsel have had at least
one telephone call addressing the dispute, in addition to any
written exchanges concerning the dispute.



                                     3
Case 1:19-cv-00850-JB-B Document 40 Filed 03/04/20 Page 4 of 6   PageID #: 187



          b.   If counsel cannot resolve the dispute through
conferral, then counsel for the party first raising the dispute
shall    contact     Magistrate    Judge    Bivins’    chambers,
inform her chambers of the dispute, and request that a
telephone conference call be scheduled to bring the issue to the
Court’s attention.     The Court will contact counsel for all
concerned parties to schedule the conference call, which will
generally be set within twenty-four (24) hours of the Court
receiving notice of the dispute.

         c.   When possible, the Court will resolve the dispute
during the telephone call without written submissions by the
parties.

          d.   If, after hearing the positions of the parties
concerning the discovery dispute, the Court deems it necessary
that a written motion and response be filed, the Court will give
the parties permission to do so and set deadlines for said filings.

          e.   The Court will strike any discovery motion filed
before the procedure outlined above has been followed.

          f.   The parties may not raise a discovery dispute with
the Court after the relevant discovery deadline has passed; all
discovery disputes must be brought to the Court’s attention before
the relevant discovery deadline passes. Any discovery disputes
raised with the Court after the expiration of the relevant
discovery deadline shall be deemed waived by the Court, even if
the parties agreed to conduct discovery after the relevant
discovery deadline has passed.

          g. If a discovery motion is authorized, any such motion
shall quote in full (1) each interrogatory, request for admission,
or request for production to which the motion is addressed, or
otherwise identify specifically and succinctly the discovery to
which objection is taken or from which a protective order is
sought, and (2) the response or the objection and grounds
therefore, if any, as stated by the opposing party.         Unless
otherwise ordered by the Court, the complete transcripts or
discovery papers are not to be filed with the Court unless the
motion cannot be fairly decided without reference to the complete
original.

          h.   Privilege or Protection of Trial Preparation
Materials.   The provisions of Fed. R. Civ. P. 26(b)(3) will be
strictly enforced in those rare situations in which privilege or
work product protection is invoked.    Rule 26(b)(3) information

                                     4
Case 1:19-cv-00850-JB-B Document 40 Filed 03/04/20 Page 5 of 6   PageID #: 188



shall be disclosed in a “privilege log” served with the objections
to production. The “privilege log” shall, at a minimum, contain
the facts suggested in paragraph K (pages 8-11) of the Introduction
to Civil Discovery Practice in the Southern District of Alabama,
Civil Discovery Committee (1998) (distributed by the Clerk with
the Local Rules).

     11. DISPOSITIVE MOTIONS. Motions for summary judgment and
any other dispositive motions, especially those that require
little or no discovery, are to be filed as soon as possible but in
no event later than August 21, 2020. Neither the final pretrial
conference nor the trial of this action will be delayed pending a
ruling on such motions. In submitting exhibits, the parties are
reminded of S.D. Ala. CivLR 5(a), which provides that “[i]f
discovery materials are germane to any motion or response, only
the relevant portions of the material shall be filed with the
motion or response.”

     12. SETTLEMENT. This action is hereby set for a pre-
settlement conference before the undersigned Magistrate Judge via
telephone on August 7, 2020 at 9:00 a.m. Counsel for the parties
shall be prepared to discuss steps undertaken to settle the case,
including the exchange of reasonable settlement offers.

     13. BRIEFS; LETTERS; COURTESY AND DUPLICATE COPIES; FAXING
OF DOCUMENTS. Unless prior permission of the Court is given:

          a.   A brief filed in support of or in opposition to any
motion shall not exceed thirty (30) pages in length, and a reply
brief by movant shall not exceed fifteen (15) pages in length.
Attachments to the brief do not count toward the page limitation.
See S.D. Ala. CivLR 7(e).

          b.   An application to the Court for an order shall be
by motion, not by letter. See Fed. R. Civ. P. 7(b); S.D. Ala.
GenLR 7. Any objection or response to a motion or to any other
matter is to be done in a properly-styled and captioned paper, not
by letter. See S.D. Ala. GenLR 5(a).

           c.   Except as otherwise provided herein, courtesy
copies of pleadings, motions, or other papers filed in the action
are not to be provided to the Judge or the Judge’s chambers. A
copy of a pleading, motion, or other paper that has been previously
filed in the action is not to be attached to a subsequently filed
pleading, motion, or other paper; it may be adopted by reference.
If a party’s exhibits in support of or in opposition to a motion
exceed fifty (50) pages in the aggregate, then that party must

                                     5
Case 1:19-cv-00850-JB-B Document 40 Filed 03/04/20 Page 6 of 6   PageID #: 189



deliver a courtesy hard copy of those exhibits to the Judge’s
chambers by mail or hand delivery. See S.D. Ala. CivLR 7(g).

          d.   Papers transmitted to the Court by facsimile will
not be accepted for filing.      A copy of this Court’s policy
regarding the faxing of documents may be obtained from the Clerk
of Court.

     14. LOCAL RULES. The Local Rules of this district contain
important requirements concerning commencement of discovery,
motions to dismiss and for summary judgment, class actions, and
other matters. They are reprinted in ALABAMA RULES OF COURT (West
Publishing Co.) and ALABAMA RULES ANNOTATED (The Michie Company),
and      are     posted     on      the     Court’s      website,
http://www.alsd.uscourts.gov. Since they are amended from time to
time, the most current version may be the version posted by the
Clerk of Court.

     15. OTHER. Counsel for the parties are directed to confer
regarding a confidentiality agreement for the safeguarding of
confidential documents exchanged during discovery, and are to file
with the Court, no later than March 13, 2020, a joint proposed
protective order.

     DONE this 4th day of March, 2020.

                                               /s/ SONJA F. BIVINS
                                         UNITED STATES MAGISTRATE JUDGE




                                     6
